Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
10. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-12, 15, 16, 19, and 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over to Hartlage (US 2006/0067525), sited as prior art in IDS.
It has been noted that, a claimed invention is unpatentable if the differences between it and the prior art are "such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art." 35 U.S.C. § 103(a) (2000); KSRInt'lr. Teleflex Inc., 127 S.Ct. 1727, 1734 (2007); Graham v.John Deere Co., 383 U.S. 1, 13-14 (1966).
In Graham, the Court held that that the obviousness analysis is bottomed on several basic factual inquiries: "[(1)] the scope and content of the prior art are to be determined; [(2)] differences between the prior art and the claims at issue are to be ascertained; and [(3)] the level of ordinary skill in the pertinent art resolved." 383 U.S. at 17. See also KSR, 127 S.Ct. at 1734. "The combination of familiar elements according to known methods is likely to be obvious when it does no more; than yield predictable results." KSR, at 1739.
"When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one. If a person of ordinary skill in the art can implement a predictable variation, § 103 likely bars its patentability." Id. at 1740.
"For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill." Id.
"Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." Id. 11742.
As per claim 1, Hartlage teaches a controller ([0008]) that is included in a storage device communicating with a host device (Hartlage teaches enabling field upgrades of a medical imaging system), wherein the controller is configured to receive a firmware image download command and a firmware image corresponding to the firmware image download command from the host device ([0034], Hartlage teaches sending a command to update the firmware of the medical device and transmit the update package: ‘The installer is either a user, a service representative, medical imaging system, or workstation adapted to interface with the medical imaging system. Hartlage discloses, for example, that the upgrade package is transmitted to a workstation in a local area network connected with a plurality of medical imaging systems. An installer is also included that causes the upgrade package to be installed on one or more of the medical systems.), obtain a verification result by performing verification for determining whether the firmware image is damaged in response to the received firmware image download command ([0035], Hartlage discloses that at least a portion of the received image (the upgraded package) is verified. Further, note that the result of application of a MD5 algorithm is a digital signature of MD5 code. Therein, the MD5 code generated on the stored copy is compared to the transmitted error detection code. Therein, it would have been obvious to one skilled in the art before the effective filing that by comparing the current signature to a digital signature correct transmission may be verified.,[0038]) , and when a firmware update request for the firmware image is received from the host device, determine whether to perform a firmware update based on the firmware image by using the verification result.([0037-0038], Hartlage teaches depending upon the results of the verification, the package is correct meaning that the error detection code is used to determine whether or not the upgrade package received and stored in act 36 is correct. Further, it would have been obvious to one skilled in the art that if the verification fails, the update process stops whereby the process proceeds to act 40 for determining whether the data is correct.  
As per claim 2, Hartlage teaches wherein the firmware image comprises a data area including firmware update information and an authentication area including authentication information corresponding to the firmware update information and is divided into a plurality of firmware image chunks ([0030-0032]) by the host device, and the controller comprises a buffer ([0035], Hartlage teaches that the verification information divided into a plurality of portions of the package at the file level) configured to store a first firmware image chunk corresponding to a first firmware image download command ([0030,0044]) received from the host device.  
As per claim 3, Hartlage teaches wherein the buffer comprises a first area configured to store the firmware update information and a second area ([0030-0035]) configured to store the authentication information.  
As per claim 4, Hartlage teaches wherein the controller is configured to perform verification on a validity of data stored in the first area based on the authentication information stored in the second area. ([0030-0035])   
As per claim 5, Hartlage teaches wherein the controller further comprises a register configured to store a verification result of the first firmware image chunk obtained through verification performed based on receiving the first firmware image chunk.  Hartlage obviously teaches a memory mechanism for storing the result of each of the verifications of the files in order to determine at the end whether or not to install the package. ([0039])
As per claim 8, Hartlage teaches comprising: a buffer configured to store the firmware image received from the host device; and a register configured to store a verification result of the firmware image, wherein, when the firmware image stored in the buffer is determined to be valid, the controller is configured to store the firmware image in a memory device and to perform a firmware update by using the firmware image stored in the memory device.([0039])

As per claims 9-12, 15, 16, 19, and 20, see the rejection for claims 1-5 and 8 above.

Allowable Subject Matter

Claims 6, 7, 13, 14, 17, and 18, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically, claims 6 and 7 states “..wherein the controller is configured to receive a 25second firmware image chunk, store the second firmware image chunk in the buffer, perform verification on the first firmware image chunk and the second firmware image chunk each stored in the buffer, and store a verification result of each of the first firmware image chunk and the second firmware image chunk in the register.” Claim 6 states “..wherein the controller is configured to perform the verification by using authentication information included in the first firmware image chunk and authentication information included in the second firmware image chunk.”  

The other sited prior art of Lin (US 10,997,297) teaches where the firmware image layout includes an offset using a recognized verification data pattern, completing a download may cause the storage device to receive a new (modified or revised) verification data pattern.

Conclusion

The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Hi(c). In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMARA R PEYTON whose telephone number is (571)272-4157. The examiner can normally be reached on 9am-5pm, EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAMMARA R PEYTON/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        May 7, 2022